DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a-d). The certified copy of the foreign application No. 162054068, filed on 12/20/2016 has been received. The examiner also acknowledges the certified copies of the foreign application No. SE 15508930, filed on 6/26/2015 in the parent application No. US 15/538,943. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Orsing (US 3,086,289) in view of Ronto (US 2014/0087328) and Walker (US 2013/0203012).
Regarding claim 1, Orsing discloses a dental suction arrangement (see figure 1, 6 and 7) for the removal of saliva and other fluids (col 1, lines 1-4 disclose a saliva ejector which would be used to remove saliva or other fluids within the mouth) comprising:
a single-unit suction line (tube 10, which par 1, lines 52-53 discloses is a plastic material and figures 1, 6 and 7 show the plastic material of the tube is a single unit),

whereby the single-unit suction line (10) comprises an integral suction part (spiral wound portion 15 or end portion 18, which includes suction holes 16), 
wherein the suction part (15/18) is equipped with hole members (16), 

    PNG
    media_image1.png
    390
    551
    media_image1.png
    Greyscale

Annotated figure 1
wherein the single-unit suction line (10) has a prefabricated form and size (the bent shaping of figure 1 as discussed in col 1, lines 64-70 wherein the design includes U-shaped portions, and furthermore the prefabrication of a form and size is considered product by process, examiner would like to remind applicant that patentability is determined by the resulting product and not the process in which it is made), said prefabricated form comprising three U-shaped sections (see annotated figure 1) which are elastically deformable for positioning around  a patient’s chin (col 1, lines 52-60 disclose the plastic material of the tube being elastically flexible and the attached wire enabling plastic flexibility to an extent by hand at normal temperatures col 1, lines 64-70 disclose the saliva ejector being places at the underside of a patient’s chin) and 
wherein said hole members (16) are distributed along a longitudinal extent of said suction part (see figure 7).
Orsing fails to disclose the hole members being distributed along a periphery of said suction part, an absorption body to be placed for the removal of saliva and other fluids, the integral suction part extends into and is arranged in the absorption body, the hole members communicating with the absorption body, wherein the single-unit suction line extends a distance from the absorption body for secure placement, and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape.
Ronto teaches hole members (apertures 38) being distributed along a periphery of a suction part (distal portion 14 of a dental suction tube 1, see figure 1 and par 20 which discloses the apertures being spaced circumferentially) for the purpose of providing efficient suction flow 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction part of Orsing to have the hole members also distributed along a periphery as disclosed by Ronto for the purpose of providing efficient suction flow to remove excess saliva and particulates, to keep the mouth clean and free from encumbrance during a procedure.
Walker teaches an absorption body (absorbent element 28) to be placed for the removal of saliva and other fluids (par 20 discloses the absorbent element is porous and can absorb fluids such as blood), wherein an integral suction part (tube section 29 of  the tube 26, par 21 disclose uses suction coming from the suction tube 26) which extends into and is arranged in the absorption body (see figure 2B and oar 23), hole members (hole/perforation 21) communicating with the absorption body (par 23 discloses the holes being positioned in the absorbent material 28 enabling negative pressure), wherein a single-unit suction line (tube 26) extends a distance from the absorption body for secure placement (see figure 2A), and wherein the absorption body (28) is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape (par 21-22 which discloses the absorbing element 28 may also be flexibly bendable to conform to an anatomical feature of the patient) for the purpose of avoiding unintended collection of non-fluid materials (par 19-21) and bend to conform to anatomical features of the patient (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the integral suction part of Orsing to have an absorption body be placed for the removal of saliva and other fluids, wherein the integral suction 
Regarding claim 2, Orsing/Ronto/Walker disclose the claimed invention as set forth above for claim 1. Walker further teaches the absorption body (28) comprises a contour of at least one of the following: a non-circular contour, a contour with a base and a top, whereby the base is broader than the top, and/or a contour with at least one concave part (see figure 2B where in cross-section view perpendicular to the longitudinal extent where this interpreted as a top view, which is not circular as seen in figure 2B), for the reasons set forth above.
Regarding claim 4, Orsing/Ronto/Walker disclose the claimed invention as set forth above for claim 1. Walker further teaches the absorption body (28) is adjustable in length by being ductily deformed, and/or has a base body with a punch pattern allowing said body together with a foam body of the absorption body to be extended (par 22 discloses the element 28 is adjustable to the desired area and par 24 discloses the use of sponge which is able to adjust dimensions along the length), for the reasons set forth above.
Regarding claim 5, Orsing/Ronto/Walker disclose the claimed invention as set forth above for claim 1. Walker further teaches the absorption body (28) is surrounded by or made of a silky mesh, or a soft flocking, said mesh or flocking having a capillary effect (par 23 discloses channels or pores within the absorbent material 28, that enable fluid to be absorbed in a negative pressure capillary effect) for the purpose set forth above.

Regarding claim 9, Orsing/Ronto/Walker disclose the claimed invention as set forth above for claim 1. Walker further teaches the absorption body (28) and the suction part (29) which is disposed inside the absorption body (see figure 2B), are essentially U-shaped (see figure 3), said suction line (26) exiting from the absorption body (28) at an end thereof, for the reason set forth above.
Regarding claim 18, Orsing/Ronto/Walker disclose the claimed invention as set forth above for claim 1. Walker further discloses wherein the single-unit suction line (26) has a prefabricated form and size for positioning said absorption body (28) for use at the a bottom of a patient's oral cavity, or close to said bottom (see figure 3), and said suction line (26) extends along an elevated portion upward from said bottom, and at least partially surrounding said elevated portion for secure fixing to the patient's oral cavity (see figure 3).
Regarding claim 21, Orsing discloses a dental suction arrangement (see figure 1, 6 and 7) for the removal of saliva and other fluids (col 1, lines 1-4 disclose a saliva ejector which would be used to remove saliva or other fluids within the mouth) comprising:
 a suction line (tube 10), whereby the suction line (10) comprises a suction part (spiral wound portion 15 or end portion 18, which includes suction holes 16),
wherein the suction part (15/18) is equipped with hole members (16),
 wherein the suction line (10) has a prefabricated form and size (the bent shaping of figure 1 as discussed in col 1, lines 64-70 wherein the design includes U-shaped portions, and 
wherein said hole members (16) are distributed along a longitudinal extent of said suction part (see figure 7).
De Witt fails to disclose and an absorption body to be placed for the removal of saliva and other fluids, the suction part being arranged in the absorption body, hole members communicating with the absorption body, the suction line extends a distance from the absorption body for secure placement, the hole members are distributed along a periphery of said suction part, and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to an arch shape that fits into a patient's oral cavity.
Ronto teaches hole members (apertures 38) being distributed along a periphery of a suction part (distal portion 14 of a dental suction tube 1, see figure 1 and par 20 which discloses the apertures being spaced circumferentially) for the purpose of providing efficient suction flow to remove excess saliva and keep the mouth clean and free from encumbrances during a procedure (par 3-4).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction part of Orsing to have the hole members also distributed along a periphery as disclosed by Ronto for the purpose of providing 
Walker teaches an absorption body (absorbent element 28) to be placed for the removal of saliva and other fluids (par 20 discloses the absorbent element is porous and can absorb fluids such as blood), wherein an integral suction part (tube section 29 of  the tube 26, par 21 disclose uses suction coming from the suction tube 26) which extends into and is arranged in the absorption body (see figure 2B and oar 23), hole members (hole/perforation 21) communicating with the absorption body (par 23 discloses the holes being positioned in the absorbent material 28 enabling negative pressure), wherein a single-unit suction line (tube 26) extends a distance from the absorption body for secure placement (see figure 2A), and wherein the absorption body (28) is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape (par 21-22 which discloses the absorbing element 28 may also be flexibly bendable to conform to an anatomical feature of the patient) for the purpose of avoiding unintended collection of non-fluid materials (par 19-21) and bend to conform to anatomical features of the patient (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the integral suction part of Orsing to have an absorption body be placed for the removal of saliva and other fluids, wherein the integral suction part which extends into and is arranged in the absorption body, the hole members communicating with the absorption body, wherein the single-unit suction line extends a distance from the absorption body for secure placement, and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772